United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2346
Issued: May 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
Appellant filed a timely appeal from a May 9, 2008 nonmerit decision of the Office of
Workers’ Compensation Programs denying reconsideration of a July 12, 2007 merit decision.
As more than a year has elapsed since the last merit decision, dated July 12, 2007, and the filing
of this appeal, by letter postmarked July 15, 2008, the Board lacks jurisdiction over the merits of
appellant’s case.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without conducting further merit review.
FACTUAL HISTORY
On May 23, 2006 appellant, a 63-year-old aircraft mechanic, filed an occupational
disease claim (Form CA-2) for hearing loss. He attributed his condition to working in a
1

See 20 C.F.R. §§ 501.2(c) and 501.3.

hazardous noise area. The employing establishment controverted appellant’s claim based on the
absence of rationalized medical evidence supporting his claim.
By decision dated November 13, 2006, the Office accepted appellant’s claim for hearing
loss. However, it denied his claim for a schedule award because the hearing loss was not severe
enough to be considered ratable.
Appellant disagreed and requested reconsideration on June 4, 2007. In support of his
request, he submitted results of a hearing test conducted May 29, 2007.
By decision dated July 12, 2007, the Office denied modification of its November 13,
2006 merit decision.
Appellant disagreed and by request dated April 18, 2008, he requested reconsideration.
He submitted no evidence in support of his reconsideration claim and by decision dated May 9,
2008, the Office denied reconsideration of its prior decision.
LEGAL PRECEDENT
Under section 8128 of the Federal Employees’ Compensation Act, the Office has
discretion to grant a claimant’s request for reconsideration and reopen a case for merit review.
Section 10.606(b)(2) of the implementing federal regulations provide guidance for the Office in
using this discretion.2 The regulations provide that the Office should grant a claimant merit
review when the claimant’s request for reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”3
Section 10.608(b) provides that, when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.4 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section

2

20 C.F.R. § 10.606(b)(2).

3

Id.

4

Id. at § 10.608(b).

2

10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.5
ANALYSIS
The Board finds the Office properly denied appellant’s request for reconsideration
without conducting a merit review because he failed to meet any of the three regulatory criteria
justifying merit review.
The Board notes that appellant did not assert that the Office misapplied or misinterpreted
a point of law or advance a new and relevant legal argument. Therefore appellant has not met
either of the first two regulatory criteria justifying a merit review of her claim.
Furthermore, with his application for reconsideration, appellant submitted no new
evidence in support of his reconsideration request. Therefore he has not met the third criterion of
submitting new and relevant evidence requiring the Office to reopen his claim for merit review
and, therefore, the Office properly denied appellant’s reconsideration request.
The Board finds that, as appellant did not meet any of the three criteria warranting further
merit review, the Office properly denied his request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without conducting further merit review because he failed to meet any of the three regulatory
criteria justifying a merit review.

5

Annette Louise, 54 ECAB 783 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 9, 2008 is affirmed.
Issued: May 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

